Citation Nr: 0622535	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial compensable rating for right 
foot hallux valgus.

3.  Entitlement to an initial compensable rating for left 
foot hallux valgus.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
2002, and had two years and six months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In April 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing.  A transcript 
of the hearing has been incorporated into the record.

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral knee osteoarthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.

2.  The veteran's right foot hallux valgus is manifested by 
complaints of pain on prolonged walking and standing, with 
objective evidence of some tenderness in the first 
metaphalangeal joint.

3.  The veteran's left foot hallux valgus is manifested by 
complaints of pain on prolonged walking and standing, with 
objective evidence of some tenderness in the first 
metaphalangeal joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic 
Code 7101 (2005).

2.  The criteria for an initial compensable evaluation for 
right foot hallux valgus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5278, 5280, 5283, 5284 (2005).

3.  The criteria for an initial compensable evaluation for 
left foot hallux valgus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5278, 5280, 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an October 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   The veteran has been afforded the information 
necessary to advance any contention by means of the October 
2003 letter.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that the record contains August 2004 and November 2005 
supplemental statements of the case following the October 
2003 letter.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
October 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains available VA outpatient reports from Dewitt 
Army Community Hospital, private medical records from Seth J. 
Schweitzer, M.D., and VA examination reports dated in July 
2003 and May 2005.  

It is noted that some of the veteran's records from Dewitt 
Army Community Hospital are unavailable; however, the Board 
finds that all necessary assistance has been provided to the 
appellant.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  In July 2005, the RO 
made a formal finding that the treatment records from Dewitt 
Army Community Hospital were unavailable for review.  Four 
requests were made for these records, in October 2004, May 
2005, June 2005, and July 2005.  Unfortunately the RO was 
unable to procure these records.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Hypertension
The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  The note under this code explains 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm., or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2005).

The criteria above does not support a higher than 10 rating 
for the veteran's hypertension.  Id.  This is based on the 
medical evidence which fails to show diastolic pressure 
readings predominantly 120 or more, or systolic pressure 
readings predominantly 200 or more.  In fact, the contrary is 
shown by the blood pressure readings on file.   Upon VA 
examination in July 2003, the veteran's blood pressure was 
not elevated.  His blood pressure readings were 110/89, while 
sitting; 112/82, in the supine position; and 110/80, while 
standing.  The veteran also did not claim that he was 
experiencing high blood pressure.  Upon VA examination in May 
2005, the veteran's blood pressure was also not elevated.  
His blood pressure was 110/90.  The veteran's diastolic 
pressures do not even approach 100, let alone 110.  As for 
his systolic readings, none of the above-noted readings 
reflect a reading over 200.  Accordingly, an initial rating 
in excess of 10 percent rating for the veteran's hypertension 
under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005), is not 
warranted.

Hallux Valgus
Hallux valgus is evaluated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Code 5280 which provides that severe 
unilateral hallux valgus warrants a 10 percent evaluation if 
the extent of disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2005).

Private treatment records indicate that a Chevron 
bunionectomy with screw fixation and arthroplasty of the 
second toes of both feet had been recommended in March 2002.

On VA examination in July 2003, the veteran reported foot 
pain with rest, standing and walking.  His reported 
functional impairment was sore joints and pain when sitting 
or standing during flare-ups.  He said as a result of this, 
he missed 10 days from work.  On examination the veteran's 
feet did not show any signs of abnormal weight bearing, 
painful motion, edema, or weakness.  Palpation of plantar 
surfaces did not reveal any tenderness.  He did not have 
flatfeet.  Dorsiflexion of the toes did not cause any pain.  
There was no limitation of the ankle joint.  There was no 
tenderness to palpation on the metatarsal heads.  There were 
hammertoes in the third and fourth right toes of both feet.  
The veteran's hallux valgus was assessed as moderate, 
bilaterally.  X-rays of the feet demonstrated no fracture or 
bone destruction.  The examiner said that the condition 
affected the veteran's usual occupation and daily activity.  
He had limited walking and standing.

Upon VA examination in May 2005, the veteran presented with 
complaints of bunions and pain on standing and walking.  He 
denied any functional impairment or history of surgery.  He 
had lost no time from work.  Physical examination of the feet 
demonstrated no calluses, breakdown, or weightbearing.  The 
feet and toes were normal.  There was some tenderness in the 
first metaphalangeal joint in both feet.  There was no 
evidence of flatfeet or any other deformity.  There was no 
marked pronation or medial tilting.  Palpation of the plantar 
surface did not reveal any tenderness.  There was good 
alignment.  There was no clawfoot or signs of a dropped 
forefoot.  Dorsiflexion of the ankle joint did not reveal any 
limitation of motion.  There were no hammertoes or Morton's 
metatarsalgia.  There was marked hallux valgus on both feet 
with moderate amount of ambulation.  There was no hallux 
rigidus.  There was pain on standing and walking.  X-rays 
confirmed hallux valgus.  Corrective shoes were not required.  
The veteran was diagnosed as having hallux valgus, bilateral 
feet.

In April 2006, the veteran testified that it was hard for him 
to wear shoes because he experienced pain, soreness and 
tenderness, particularly where he had bunions.  He also 
complained of throbbing and burning.  He assessed his right 
foot to be worse than his left.  

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's hallux valgus 
is not warranted for either foot.  The record does not 
contain any indication that the veteran has undergone a 
resection of the metatarsal heads.  Additionally, there is no 
basis to conclude that the veteran's hallux valgus 
disabilities are severe and equivalent to amputation of the 
great toe. Rather, the veteran's foot disabilities are 
manifested by complaints of pain and objective evidence of 
some tenderness in the first metaphalangeal joint.  
Accordingly, the claims for a initial compensable ratings for 
service-connected right and left foot hallux valgus are 
denied

The Board has considered other potentially applicable 
provisions of 38 C.F.R. § 4.71a, whether or not raised by the 
veteran and/or his representative, consistent with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  After such a review, 
and a review of the entire record, the Board finds that none 
of these diagnostic codes are applicable to the veteran's 
foot disabilities: 5276 (flatfoot); 5277 (weak foot); 5278 
(claw foot); 5279 (metatarsalgia); 5281 (hallux rigidus); 
5282 (hammer toe); and 5283 (tarsal, or metatarsal bones, 
malunion of, or nonunion of); 5284 (other foot injuries).  
Furthermore, x-ray examination of the toes indicates that no 
degenerative changes are present.  As such, the provisions of 
4.59 and Diagnostic Code 5003, allowing for a compensable 
rating for limitation of motion due to painful arthritis, are 
not applicable.

Finally, while the veteran has reported experiencing foot 
pain on the job and missing a few days of work due to his 
feet, the evidence as a whole does not suggest that this case 
presents so exceptional or unusual a disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment, or otherwise render a schedular rating 
impractical.  The veteran does not maintain that his 
employability is impeded or precluded due to his bilateral 
hallux valgus, nor is there evidence that the veteran's 
symptoms have been so significant as to require 
hospitalization or confinement.  Accordingly, the Board finds 
that extraschedular evaluation is not warranted under 38 
C.F.R. § 3.321 (2005).

Consequently, compensable evaluations are not warranted under 
Diagnostic Code 5280.  See 38 C.F.R. § 4.31 (2005).  The 
preponderance of the evidence is against the veteran's claims 
for initial compensable evaluations for right and left foot 
hallux valgus.  As such, the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.

An initial compensable rating for right foot hallux valgus is 
denied.

An initial compensable rating for left foot hallux valgus is 
denied.


REMAND

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claims for benefits and to make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Notice of the five elements of a service-
connection claim, including evidence needed to assign a 
rating and an appropriate effective date, must also be 
provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  Unfortunately, the 
veteran was not provided notice of the evidence necessary to 
substantiate his claim of entitlement to an increased 
disability rating for bilateral knee osteoarthritis.  As 
such, this matter must be remanded to ensure that proper 
notice is provided.

Additionally, the veteran was last evaluated by VA for his 
service-connected bilateral knee osteoarthritis in July 2003.  
Subsequently, in April 2006, he testified at a Board hearing 
that his knee disability had worsened, particularly with 
respect to his limitation of motion.  Although a new 
examination is not required simply because of the time that 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  See VAOPGCPREC 11-95 (1995).  Thus, in 
view of the amount of time that has passed since the last VA 
examination, the veteran's recent testimony regarding 
worsening symptomatology, and the veteran's representative's 
request that the veteran be afforded a new examination, the 
RO should afford the veteran a new examination.  See 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  
The letter should also tell the veteran to 
provide any evidence in his possession that 
pertains to the claim.

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his service-
connected bilateral knee osteoarthritis.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examination should include 
range of motion testing with special 
consideration as to whether or not there 
is additional functional loss due to pain, 
weakness, fatigue and incoordination.  If 
possible, any such additional functional 
loss should be expressed in degrees of 
additional limitation of motion.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in light 
of all pertinent laws and regulations and 
determine if the veteran's claim can be 
granted. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
A. M. Shawkey
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


